237 F.2d 789
99 U.S.App.D.C. 161
Warren F. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 13369.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 14, 1956.Decided Oct. 11, 1956.Petition for Rehearing In Banc Denied Nov. 27, 1956.

Mr. Yale Kamisar, Washington, D.C.  (appointed by this Court), for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit judges.
PER CURIAM.


1
The arrest of appellant was illegal because without a warrant, without probable cause, and without other validating circumstances.1  The government does not seriously contend otherwise.  A cigarette package containing capsules which in turn contained contraband narcotics was procured by the officers, who had appellant in custody, when he dropped the package ina corridor of the precinct station shortly after his arrest and when it seemed clear he was to be searched.  The contraband capsules were admitted in evidence.  Since they were procured as a result of the illegal arrest the motion for their suppression made at the trial should have been granted.  In a pre-trial motion to suppress appellant had disclaimed ownership of the capsules.  But when his objection to their admission was renewed and acted upon at the trial itself the unchallenged testimony of the prosecution showed that the capsules were in appellant's possession until he dropped them, thus giving him standing to object.


2
Reversed and remanded for a new trial.



1
 Appellant was convicted on each of two counts of an indictment for violating provisions of the laws governing narcotics, viz., 26 U.S.C.A. § 2553(a) and 21 U.S.C.A. § 174